In the

        United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 20-1718
ADRIAN THOMAS,
                                                    Plaintiff-Appellant,
                                   v.

JAMES S. BLACKARD and TODD PUNKE,
                                                 Defendants-Appellees.
                       ____________________

           Appeal from the United States District Court for the
                       Central District of Illinois.
             No. 1:18-cv-01122 — Sara Darrow, Chief Judge.
                       ____________________

        SUBMITTED MAY 24, 2021 * — DECIDED JUNE 28, 2021
                   ____________________

    Before HAMILTON, SCUDDER, and KIRSCH, Circuit Judges.
   SCUDDER, Circuit Judge. Adrian Thomas sued several
prison oﬃcials at Pontiac Correctional Center in Illinois alleg-
ing they violated the Eighth Amendment by restricting him

    * We have agreed to decide the case without oral argument because
the briefs and record adequately present the facts and legal arguments,
and oral argument would not significantly aid the court. FED. R. APP. P.
34(a)(2)(C).
2                                                 No. 20-1718

for two months to a cell with feces on the walls, a mattress
covered in human waste, a bunk bed with a hundred dead
ﬂies, and inadequate plumbing that caused him to develop a
rash. Had the oﬃcials done nothing in response to Thomas’s
complaints, they would have violated the Constitution’s pro-
hibition on cruel and unusual punishment. But, relying on un-
disputed evidence showing that the prison responded to
Thomas’s concerns and medical needs, the district court en-
tered summary judgment for the oﬃcials. We aﬃrm.
                               I
    Thomas moved to a new cell on October 24, 2017. By his
account, the cell was disgusting. Thomas claimed there were
feces, urine, and mold smeared on the walls, sink, and cell
door; the mattress was soiled with feces and reeked of urine;
there were roughly one hundred dead ﬂies on the bunk bed;
and the sink emitted only cold, black, and oily water. Thomas
complained orally and in written grievances about these con-
ditions until he was transferred to another prison two months
later.
    In the meantime, Pontiac oﬃcials mitigated most of the is-
sues in Thomas’s cell. After Thomas complained about his
mattress, prison oﬃcials got him a new one within two weeks.
In those two weeks, Thomas used his sheets and blanket to
avoid contact with the soiled mattress. Thomas also received
gloves, which allowed him to remove the dead ﬂies. To ad-
dress the feces smeared on the walls, Thomas had a towel for
cleaning and received a cup of a disinfectant solution at least
six times during his eight-week stay in the cell. The feces re-
mained in his cell, however, as Thomas admits that he refused
to use the solvent to clean the walls.
No. 20-1718                                                 3

   As for the lack of hot water, prison oﬃcials knew of the
problem and ordered a repair in September 2017, before
Thomas had even moved into the cell. While awaiting the re-
pair, the oﬃcials allowed Thomas three hot showers per
week, and the engineering staﬀ attempted the repair in No-
vember but were unsuccessful. Pontiac’s water supply under-
went regular testing and met all environmental requirements.
    Shortly after moving to the new cell, Thomas sought treat-
ment for dry skin and a rash on his back. A health worker
noted “a small clogged pore on [his] midback,” recom-
mended warm moist compresses, and told Thomas to return
to sick call as needed. Thomas responded by saying he lacked
access in his own cell to hot water, but he then managed to
obtain hot water for the compresses from a neighboring in-
mate. Thomas sought no further medical care during the re-
mainder of his time at Pontiac.
    Thomas later invoked 42 U.S.C. § 1983 and sued multiple
correctional oﬃcials, asserting Eighth Amendment claims re-
garding his cell conditions and medical treatment at Pontiac.
At screening, the district court dismissed all but two defend-
ants, James Blackard and Todd Punke. Following discovery,
the district court entered summary judgment for Blackard
and Punke, concluding that Thomas was exposed to the cell’s
poor conditions only brieﬂy and the Pontiac staﬀ addressed
the issues without delay. As for the medical claim, the court
determined that Thomas had failed to present evidence that
his rash was serious enough to implicate the Eighth Amend-
ment.
   Thomas now appeals.
4                                                   No. 20-1718

                               II
                               A
    Although “the Constitution does not mandate comforta-
ble prisons,” it does mandate humane ones. Rhodes v. Chap-
man, 452 U.S. 337, 349 (1981); see Farmer v. Brennan, 511 U.S.
825, 832 (1994). By prohibiting cruel and unusual punishment,
the Eighth Amendment imposes duties on prison oﬃcials to
“provide humane conditions of conﬁnement” and “ensure
that inmates receive adequate food, clothing, shelter, and
medical care.” Farmer, 511 U.S. at 832. An oﬃcial who fails to
uphold these duties violates the Eighth Amendment upon ex-
hibiting “deliberate indiﬀerence to a substantial risk of seri-
ous harm to an inmate.” Id. at 828.
    This deliberate indiﬀerence standard includes “both an
objective and subjective component.” Daugherty v. Page,
906 F.3d 606, 611 (7th Cir. 2018); see Farmer, 511 U.S. at 834. A
prisoner challenging conditions of conﬁnement must ﬁrst
show that the conditions were suﬃciently serious as an objec-
tive matter, meaning “that they den[ied] the inmate ‘the min-
imal civilized measure of life’s necessities,’ creating an exces-
sive risk to the inmate’s health and safety.” Isby v. Brown,
856 F.3d 508, 521 (7th Cir. 2017) (internal citation omitted)
(quoting Rhodes, 452 U.S. at 347). Second, in covering the sub-
jective component of the inquiry, the inmate must prove that
prison oﬃcials acted with deliberate indiﬀerence—that they
knew of and disregarded this excessive risk of harm to the in-
mate. See Farmer, 511 U.S. at 834; Williams v. Shah, 927 F.3d
476, 480 (7th Cir. 2019).
   Thomas challenges the district court’s entry of summary
judgment for the defendants. In this procedural posture, we
No. 20-1718                                                   5

owe Thomas our own fresh look at the record, reviewing it in
the light most favorable to him as the nonmoving party. See
Bridges v. Dart, 950 F.3d 476, 478 (7th Cir. 2020).
                               B
   Thomas rooted his § 1983 claims in the allegedly inhu-
mane conditions of his cell and the prison’s treatment of his
skin condition. Having undertaken our own review, we agree
with the district court’s assessment that no reasonable jury
could conclude that Blackard and Punke violated Thomas’s
rights under the Eighth Amendment.
    An essential teaching of Farmer v. Brennan—indeed the
central essence of the Eighth Amendment—is that prisoners
cannot be conﬁned in inhumane conditions. See 511 U.S. at
832. Doing so deprives an inmate of the “minimal civilized
measure of life’s necessities” and satisﬁes the objective re-
quirement for an Eighth Amendment claim. Rhodes, 452 U.S.
at 347; see also Vinning-El v. Long, 482 F.3d 923, 924 (7th Cir.
2007) (collecting cases that clearly establish that holding an
inmate in a cell smeared with feces and blood, and lacking
running water or a mattress, creates an excessive risk to health
and objectively amounts to the deprivation of humane condi-
tions).
    The Supreme Court reinforced these precise points in Tay-
lor v. Riojas, holding that prison oﬃcials were not entitled to
qualiﬁed immunity where they conﬁned an inmate for four
days in a cell covered ﬂoor to ceiling with feces, followed by
two days in a frigid cell with a clogged drain overﬂowing
with bodily waste, forcing the inmate to sleep naked on the
ﬂoor in raw sewage. See 141 S. Ct. 52, 53–54 (2020) (per cu-
riam). The Court had no reservations in concluding that such
6                                                   No. 20-1718

conditions “violate the Eighth Amendment’s prohibition on
cruel and unusual punishment” and, even more, that “any
reasonable oﬃcer should have realized that [the inmate’s]
conditions of conﬁnement oﬀended the Constitution.” Id.
    But to prove a violation of the Eighth Amendment, a pris-
oner must go beyond allegations and produce evidence not
only of the inhumane conditions, but also that oﬃcials were
subjectively aware of these conditions and refused to take
steps to correct them, showing deliberate indiﬀerence. See
Farmer, 511 U.S. at 837; Daugherty, 906 F.3d at 611 (aﬃrming
entry of summary judgment for prison oﬃcials because no ev-
idence showed the oﬃcials were aware of the alleged uncon-
stitutional conditions).
    The initial cell conditions Thomas described, if true, were
inhumane, as they posed an excessive risk to his health and
deprived him of the “minimal civilized measure of life’s ne-
cessities.” Rhodes, 452 U.S. at 347. Prison oﬃcials, we have un-
derscored, must “provide inmates with ‘reasonably adequate
ventilation, sanitation, bedding, hygienic materials, and utili-
ties.’” Hardeman v. Curran, 933 F.3d 816, 820 (7th Cir. 2019)
(quoting Gray v. Hardy, 826 F.3d 1000, 1005 (7th Cir. 2016)).
Thomas’s assertions of feces-covered walls, a lack of hot wa-
ter, hundreds of dead ﬂies in his bed, and a mattress covered
in human waste no doubt establish a material dispute on the
objective prong of an Eighth Amendment claim. Indeed, these
purported cell conditions are not far from the “deplorably un-
sanitary conditions” decried in Taylor. 141 S. Ct. at 53.
    But that is not the end of the matter. Unlike in Taylor,
Thomas failed to point to evidence that prison oﬃcials re-
sponded with deliberate indiﬀerence to the abysmal cell con-
ditions. See id. at 53–54. To the contrary, the record shows that
No. 20-1718                                                       7

oﬃcials reacted reasonably: Thomas promptly received a
new, unsoiled mattress, several cups of disinfecting solvent to
clean the walls, and gloves to remove the dead ﬂies from his
bunk bed. As for his complaint that his cell lacked hot water,
Pontiac oﬃcials provided him with three hot showers per
week while awaiting repair of the faucet. On this record, no
reasonable jury could conclude these oﬃcials responded with
deliberate indiﬀerence to Thomas’s cell conditions. See
Farmer, 511 U.S. at 844 (explaining that prison oﬃcials “may
be found free from liability if they responded reasonably to
the risk”); cf. Johnson v. Pelker, 891 F.2d 136, 139 (7th Cir. 1989)
(suggesting that prison oﬃcials may have violated the Eighth
Amendment where they ignored an inmate’s request for
cleaning supplies and water access while the inmate was
housed for three days in a cell smeared with feces and without
running water).
    Thomas admits that he received disinfectant but contends
that the cold and dirty running water in his cell was unﬁt to
use with the solvent for cleaning. But Thomas furnished no
evidence that he ever told Blackard or Punke that he could not
use the cleanser with the cell’s running water to remove the
feces. So Thomas cannot establish that the oﬃcials’ response
was unreasonable. See Daugherty, 906 F.3d at 611–12 (“[N]o
reasonable jury could ﬁnd that [the defendants] acted with
deliberate indiﬀerence” when “there is no evidence that either
of them was speciﬁcally aware of the particular conditions
forming the basis of [the plaintiﬀ’s] Eighth Amendment
claim.”).
   In a grievance, Thomas also complained that the cell’s tap
water was undrinkable. Although a lack of drinking water can
constitute a separate Eighth Amendment violation, see
8                                                    No. 20-1718

Hardeman, 933 F.3d at 820–21, Thomas has not developed any
argument to this eﬀect on appeal. Nor does he dispute that
the prison’s water supply was regularly tested and met envi-
ronmental requirements. In short, Thomas has not created a
triable issue concerning a lack of clean drinking water.
    We pause to highlight one particular statement Thomas
made in his appellate brief. He stated he “endured 35 days in
a cell without working or running water.” This statement
caught our attention, for a complete deprivation of running
water for that length of time, coupled with the cell’s ﬁlthy con-
ditions, would oﬀend the Eighth Amendment. See id. (collect-
ing cases). But Thomas’s assertion is belied by the record evi-
dence: he testiﬁed at his deposition that the cell’s faucet pro-
duced cold running water for the two months that he was con-
ﬁned there. Our review of the record shows that Thomas has
failed to show that he lacked access to running water in his
cell or otherwise for over a month.
                                C
    Thomas pressed a second Eighth Amendment claim stem-
ming from the prison’s treatment of his skin condition. Prison
oﬃcials can be liable for violating the Eighth Amendment
when they display deliberate indiﬀerence towards an objec-
tively serious medical need, meaning “one that has been di-
agnosed by a physician as mandating treatment or one that is
so obvious that even a lay person would easily recognize the
necessity for a doctor’s attention.” King v. Kramer, 680 F.3d
1013, 1018 (7th Cir. 2012) (citation omitted); see also Estelle v.
Gamble, 429 U.S. 97, 104 (1976).
   The district court correctly concluded that, based on un-
disputed evidence, no reasonable jury could ﬁnd that
No. 20-1718                                                     9

Thomas’s skin condition presented an objectively serious
medical need. Thomas had only a “small clogged pore” on his
back that was treatable with warm compresses (which he re-
ceived), and he never returned to sick call or suﬀered any lin-
gering eﬀects. Not “every ache and pain or medically recog-
nized condition involving some discomfort can support an
Eighth Amendment claim,” and Thomas has not adduced any
evidence that his clogged pore was suﬃciently serious.
Gutierrez v. Peters, 111 F.3d 1364, 1372 (7th Cir. 1997); see also
Hudson v. McMillian, 503 U.S. 1, 9 (1992) (“Because society
does not expect that prisoners will have unqualiﬁed access to
health care, deliberate indiﬀerence to medical needs amounts
to an Eighth Amendment violation only if those needs are ‘se-
rious.’”). Even if he had, Thomas also failed to identify any
evidence showing that Blackard or Punke manifested deliber-
ate indiﬀerence to his skin condition, a culpability standard
akin to criminal recklessness. See King, 680 F.3d at 1018.
   The conditions of conﬁnement Thomas encountered at
Pontiac are troubling. But prison oﬃcials took steps to ad-
dress the inadequacies. Because Thomas has not produced ev-
idence of deliberate indiﬀerence by Blackard and Punke, we
AFFIRM.